ON PETITION FOR REHEARING
PRENTICE, Justice.
In a unanimous decision we affirmed Lo-vell’s conviction of attempted murder, which he challenged as being unsupported by sufficient evidence. 474 N.E.2d 505. He now seeks rehearing, arguing that although our opinion acknowledges that the blood found on his pants, shirt and shoes was inconsistent with his blood type but was consistent with the type of blood found on the victim’s blouse, we erroneously stated that it was consistent with the victim’s blood type. Lovell is correct in asserting that there is no evidence in the record of the victim’s blood type or that the blood on her blouse was her own; however, the victim was wearing her blouse when she was discovered covered with blood, and, as the State points out, in light of the extensive nature of the victim’s knife wounds and the treating physician’s opinion that she nearly bled to death, it is reasonable to assume that the blood on her blouse was her own.
The petition for rehearing is denied.
All Justices concur.